

113 HR 3180 IH: To amend title 38, United States Code, to include contracts and grants for residential care for veterans in the exception to the requirement that the Federal Government recover a portion of the value of certain projects.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3180IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Ms. Kaptur (for herself, Mr. Johnson of Ohio, and Mr. Peters of Michigan) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to include contracts and grants for residential care for veterans in the exception to the requirement that the Federal Government recover a portion of the value of certain projects.1.Inclusion of contracts and grants for residential care for veterans in exception to certain recapture requirementsSection 8136(b) of title 38, United States Code, is amended by inserting , or the provision by the Secretary of a contract or grant for residential care for veterans, after outpatient clinic.